TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00565-CR







Anthony Tallbear, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0951632, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING







PER CURIAM


	After accepting appellant's plea of guilty and judicial confession, the district court found him
guilty of aggravated sexual assault.  Tex. Penal Code Ann. § 22.021 (West 1994 & Supp. 1996).  The
court assessed punishment at imprisonment for thirty years.

	On December 29, 1995, appellant's court-appointed attorney filed a brief in which he
concludes that the appeal is frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to appellant, and appellant was
advised of his right to examine the appellate record and to file a pro se brief.

	On January 18, February 23, March 20, and May 22, 1996, this Court granted appellant's
pro se motions for extension of time to file his pro se brief.  In granting the fourth extension to July 22, we
informed appellant that no further extensions would be granted.  On August 1, appellant filed a fifth pro se
motion for extension of time, requesting that the time for filing his pro se brief be extended to October 22. 
This motion was granted in part.  The time for filing appellant's pro se brief was extended to September
11, and the cause was ordered submitted for decision on that date.  On September 3, we overruled
appellant's sixth pro se motion for extension of time, by which he asked that the time for filing his pro se
brief be extended to November 22, and reminded him that his brief was due by September 11.  No pro
se brief has been received.

	We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.

	The judgment of conviction is affirmed. (1)


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Affirmed

Filed:   September 25, 1996

Do Not Publish
1.        Appellant's motion to reconsider his sixth pro se motion for extension of time is overruled.